IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

DAVID S. MAXWELL, DAVID S.
MAXWELL, INDIVIDUALLY, AND AS
THE EXECUTOR OF THE ESTATE OF
VICKI MAXWELL, DECEASED,

ERIN PATTON, DANA
CHRNYZANOSKI, ROSLYN DAVIS,
and DERWOOD DAVIS,

Plaintiffs,
Civil Action No, 19-152-RGA
Vv.

CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS, VERIZON
WIRELESS, INC., VERIZON WIRELESS
(VAW), LLC, and VERIZON WIRELESS
SERVICES, LLC,

Defendants.

Nae Nae ee Ne ee ee ee ee ee ee ee” ee ee” ee ee”

REPORT AND RECOMMENDATION
I. INTRODUCTION
Presently before the court in this personal injury and wrongful death action is a motion to
stay and compel arbitration filed by defendants Cellco Partnership d/b/a Verizon Wireless
(“Cellco”), Verizon Wireless, Inc. (“Verizon Wireless”), Verizon Wireless (VAW), LLC
(“VAW”), and Verizon Wireless Services, LLC (““VWS”) (collectively, “Verizon”). (D.I. 15)

For the reasons that follow, the court recommends GRANTING Verizon’s motion.!

 

' The briefing for the pending motion is as follows: defendants’ opening brief (D.I. 16),
plaintiffs’ answering brief (D.I. 19), and defendants’ reply brief (D.I. 20).

 
Il. BACKGROUND

a. The Parties

Vicki Maxwell (“Mrs. Maxwell” or “the decedent”) sustained injuries resulting in her
death in January of 2018, following the crash of a single engine aircraft in which she was a
passenger. (D.I. 13 at {J 7, 30-32) Plaintiffs include the surviving family members of the
decedent as follows: decedent’s widower and administrator of her estate, David Maxwell (“Mr.
Maxwell”), decedent’s daughters, Erin Patton (“Ms. Patton’) and Dana Chrnyzanoski (“Ms.
Chrnyzanoski”), and decedent’s parents, Roslyn Davis (“Mrs. Davis”) and Derwood Davis (“Mr.
Davis”) (collectively, “plaintiffs”). (/d. at {J 7-11) Mr. Maxwell, Ms. Patton, and Ms.
Chrnyzanoski are residents of Ohio. (/d. at {J 6, 8-9) Mr. and Mrs. Davis are residents of
Illinois. Ud. at J] 10-11)

Cellco is a general partnership existing under the laws of Delaware. Ud. at § 12) Verizon
Wireless is a Delaware company. (/d. at 13) VAW is a Delaware limited liability company.
(Ud. at ] 15) VWS is a Delaware limited liability company. (/d. at { 14)

b. Procedural History

On January 28, 2019, plaintiffs originally filed this personal injury and wrongful death
action. (D.I. 1) On March 22, 2019, defendants filed a motion to stay and compel arbitration.
(D.I. 8) On April 11, 2019, plaintiffs filed an amended complaint (the “First Amended
Complaint”).? (D.I. 13) On April 24, 2019, defendants filed the instant motion to stay and

compel arbitration. (D.I. 15)

 

* The First Amended Complaint eliminated almost all references to the customer agreement
signed by Mr. Maxwell, Mrs. Maxwell, and Ms. Patton. (See D.I. 1; D.I. 13) At oral argument,
plaintiffs indicated that they intended to further amend the complaint, so as to eliminate all
references to the customer agreement, which contains an arbitration provision. However, the
court is not persuaded that the proposed amendment would alter the recommendation.
c. Facts

This action arises from defendants’ alleged failure to timely locate Mr. and Mrs.
Maxwell’s cell phone signals following an aircraft crash. Plaintiffs allege that as a result of
defendants’ failure, Mrs. Maxwell died from hypothermia. (D.I. 13 at J] 26-36) Plaintiffs have
asserted four claims against the defendants: negligence in Count I, misrepresentation in Count
Ill,’ intentional and negligent infliction of emotional distress in Count IV, and willful, wanton,
outrageous misconduct in Count V. Ud. at 37-76)

On January 30, 2018, Mr. Maxwell piloted a single engine Beech 35-A33 Debonair
aircraft and Mrs. Maxwell was the front seat passenger. (/d. at § 19) At approximately 1:55
p.m., the aircraft was last detected before it went off radar. (/d. at ]20) The aircraft experienced
an engine failure and crashed in a remote wooded area in eastern Tennessee. (/d. at 721) Mr.
and Mrs. Maxwell suffered injuries upon impact and were unable to leave the aircraft. Ud. at
22-23)

Ms. Patton subsequently notified law enforcement authorities of the missing aircraft. (d.
at { 24) The signal from the aircraft’s emergency locater transmitter could not be detected, but
Mr. and Mrs. Maxwell had their activated cell phones at the time of the accident. (Ud. at {fj 25-
26) Ms. Patton contacted defendants and requested that they disclose the location of the cell
phone signals emitted from Mr. and Mrs. Maxwell’s cell phones. Ud. at | 27) Ms. Patton
explained that Mr. and Mrs. Maxwell were in an emergency situation and rescue efforts were

dependent on information locating their aircraft. Ud.) Defendants did not provide location

 

3 Although the claim of misrepresentation immediately follows the claim of negligence, the First
Amended Complaint labels negligence as Count I and labels misrepresentation as Count III.
(D.I. 13 at §§ 37-64) The subsequent counts are similarly misnumbered.

 
information and instructed Ms. Patton to call again after midnight. (/d. at 28) When Ms.
Patton called the defendants at midnight, the Verizon facility was not in service. (/d. at § 29)

Over the course of the night, Mrs. Maxwell died from hypothermia. Ud. at 931) First
responders found the aircraft and Mr. and Mrs. Maxwell at 8:00 a.m. on January 31, 2018. Ud.
at § 32)

d. The Customer Agreement

Ms. Patton established the Verizon cell phone account at issue on March 11, 2013,
changing what had been a business account to a personal account which included Ms. Patton,
Mr. Maxwell, and Mrs. Maxwell. (D.I. 17, Ex. A; Ex. B-1) On March 14, 2013, Verizon sent
Ms. Patton a letter confirming that she activated service for one of the cell phones on the
personal account. (D.I. 17, Ex. B-1) A copy of the My Verizon Wireless Customer Agreement
(the “Customer Agreement”) was attached to this letter. Ud.) The Customer Agreement stated
that a customer accepts every term of the agreement “whether or not [he or she has] read it” if
the customer: (1) “agree[s] in writing, by email, over the phone, or in person;” (2) “open[s] a
package that says [he or she is] accepting by opening it;” or (3) “actvat[es] [his or her] service.”
(id.)

The Customer Agreement included the following language regarding dispute resolution:*
YOU AND VERIZON WIRELESS BOTH AGREE TO RESOLVE
DISPUTES ONLY BY ARBITRATION OR IN SMALL CLAIMS COURT.
THERE’S NO JUDGE OR JURY IN ARBITRATION, AND THE
PROCEDURES MAY BE DIFFERENT, BUT AN ARBITRATOR CAN
AWARD YOU THE SAME DAMAGES AND RELIEF, AND MUST
HONOR THE SAME TERMS IN THIS AGREEMENT, AS A COURT
WOULD. IF THE LAW ALLOWS FOR AN AWARD OF ATTORNEYS’

FEES, AN ARBITRATOR CAN AWARD THEM TOO. WE ALSO BOTH
AGREE THAT:

 

4 The capitalization and boldface appear in the original Customer Agreement.
(1) THE FEDERAL ARBITRATION ACT APPLIES TO THIS AGREEMENT.
EXCEPT FOR SMALL CLAIMS COURT CASES THAT QUALIFY, ANY
DISPUTE THAT IN ANY WAY RELATES TO OR ARISES OUT OF THIS
AGREEMENT OR FROM ANY EQUIPMENT, PRODUCTS AND SERVICES
YOU RECEIVE FROM US (OR FROM ANY ADVERTISING FOR ANY
SUCH PRODUCTS OR SERVICES) WILL BE RESOLVED BY ONE OR
MORE NEUTRAL ARBITRATORS BEFORE THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) OR ANY BETTER BUSINESS
BUREAU (“BBB”). YOU CAN ALSO BRING ANY ISSUES YOU MAY
HAVE TO THE ATTENTION OF FEDERAL, STATE, OR LOCAL
GOVERNMENT AGENCIES, AND IF THE LAW ALLOWS, THEY CAN
SEEK RELIEF AGAINST US FOR YOU.

(2) UNLESS YOU AND VERIZON WIRELESS AGREE OTHERWISE, THE
ARBITRATION WILL TAKE PLACE IN THE COUNTY OF YOUR BILLING
ADDRESS. FOR CLAIMS OVER $10,000, THE AAA’S WIRELESS
INDUSTRY ARBITRATION (“WIA”) RULES WILL APPLY. IN SUCH
CASES, THE LOSER CAN ASK FOR A PANEL OF THREE NEW
ARBITRATORS TO REVIEW THE AWARD. FOR CLAIMS OF $10,000 OR
LESS, THE PARTY BRINGING THE CLAIM CAN CHOOSE EITHER THE
AAA’S WIA RULES OR THE BBB’S RULES FOR BINDING ARBITRATION
OR, ALTERNATIVELY, CAN BRING AN INDIVIDUAL ACTION IN SMALL
CLAIMS COURT. YOU CAN GET PROCEDURES, RULES AND FEE
INFORMATION FROM THE AAA (WWW.ADR.ORG), THE BBB
(WWW.BBB.ORG) OR FROM US. FOR CLAIMS OF $10,000 OR LESS,
YOU CAN CHOOSE WHETHER YOU’D LIKE THE ARBITRATION
CARRIED OUT BASED ONLY ON DOCUMENTS SUBMITTED TO THE
ARBITRATOR, OR BY A HEARING IN PERSON OR BY PHONE.

(4) IF EITHER OF US INTENDS TO SEEK ARBITRATION UNDER THIS
AGREEMENT, THE PARTY SEEKING ARBITRATION MUST FIRST
NOTIFY THE OTHER PARTY OF THE DISPUTE IN WRITING AT LEAST
30 DAYS IN ADVANCE OF INITIATING THE ARBITRATION. NOTICE TO
VERIZON WIRELESS SHOULD BE SENT TO VERIZON WIRELESS
DISPUTE RESOLUTION MANAGER, ONE VERIZON WAY, VC52N061,
BASKING RIDGE, NJ 07920. THE NOTICE MUST DESCRIBE THE
NATURE OF THE CLAIM AND THE RELIEF BEING SOUGHT. IF WE ARE
UNABLE TO RESOLVE THE DISPUTE WITHIN 30 DAYS, EITHER PARTY
MAY THEN PROCEED TO FILE A CLAIM FOR ARBITRATION. WE’LL
PAY ANY FILING FEE THAT THE AAA OR BBB CHARGES YOU FOR
ARBITRATION OF THE DISPUTE. IF YOU PROVIDE US WITH SIGNED
WRITTEN NOTICE THAT YOU CANNOT PAY THE FILING FEE,
VERIZON WIRELESS WILL PAY THE FEE DIRECTLY TO THE AAA OR
THE BBB. IF THAT ARBITRATION PROCEEDS, WE’LL ALSO PAY ANY

 

 
ADMINISTRATIVE AND ARBITRATOR FEES CHARGED LATER, AS

WELL AS FOR ANY APPEAL TO A PANEL OF THREE NEW

ARBITRATORS (IF THE ARBITRATION AWARD IS APPEALABLE

UNDER THIS AGREEMENT).°
(D.I. 17, Ex. B-1; Ex. K) (emphasis in original) The Customer Agreement also noted that it is
governed by “the federal law and the laws of the state encompassing the area code of your
wireless phone number when you accepted this agreement without regard to the conflicts of laws
and rules of that state.”° (D.I. 17, Ex. K; Ex. L)

On September 20, 2014 and December 28, 2013, respectively, Mr. and Mrs. Maxwell
signed electronic receipts (the “Electronic Receipts”) upon adding a talk, text, and data share
plan. (D.I. 17, Ex. D; Ex. E) The Electronic Receipts stated that, upon signing, the customer
agreed to the terms of the Customer Agreement, including the arbitration provision. (D.I. 17, Ex.
D; Ex. E) On November 1, 2015, Ms. Patton extended the length of the contract with Verizon
and, in doing so, agreed to the Customer Agreement and its arbitration provision. (D.I. 17, Ex.

H) In November and December 2015, Mr. Maxwell, Mrs. Maxwell, and Ms. Patton also entered

into several Retail Installment Sale Agreements (the “Retail Installment Sale Agreements”),

 

> Although the Customer Agreement and its arbitration provision evolved over time, Verizon
avers that none of the changes are material to the present dispute. (D.I. 16 at 7 n.4) Plaintiffs do
not dispute this characterization. (D.I. 19 at 9-10) The Customer Agreements in effect from
2013 through 2019 include largely similar language that “any dispute that in any way relates to
or arises out of this agreement or from any equipment, products and services you receive from us
(or from any advertising for such products or services) will be resolved by one or more neutral
arbitrators before the American Arbitration Association (‘AAA’) or Better Business Bureau
(‘BBB’).” (D.I. 17, Ex. K; Ex. L; Ex. M; Ex. N) More recent versions of the Customer
Agreement from 2018 and 2019 differ in that the arbitration provision states that any claims
involving disputes with Verizon’s employees or agents are also subject to arbitration. (D.I. 17,
Ex. M; Ex. N)

6 Verizon therefore concludes that this dispute is governed by the Federal Arbitration Act and the
laws of Ohio. (D.I. 16 at 8) Plaintiffs do not dispute the applicable governing law. (D.I. 19 at 8
n.l, 12 n.2, 15-16)
which incorporated the Customer Agreement and its arbitration provision by reference. (D.I. 17,
Ex. C-1; Ex. C-2; Ex. C-3; Ex. C-4; Ex. C-5)
Ii. LEGAL STANDARD

The Federal Arbitration Act (“FAA”) provides that written agreements to arbitrate
disputes “shall be valid, irrevocable, and enforceable.” 9 U.S.C. § 2. Pursuant to the FAA, the
court should stay an action and compel arbitration when, in a pending suit, “any issue [is]
referable to arbitration.” 9 U.S.C. §§ 3, 4. A district court also has the discretion to dismiss an
action if all the issues raised are arbitrable and must be submitted to arbitration. See BAE Sys.
Aircraft Controls, Inc. v. Eclipse Aviation Corp., 224 F.R.D. 581, 585 (D. Del. 2004).

Before a court can compel arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§
1-16, the court must determine (1) whether the parties entered into a valid arbitration agreement,
and (2) whether the relevant dispute is arbitrable, meaning that it falls within the language of the
arbitration agreement. See Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir.
2005); John Hancock Mut. Life Ins. Co. v. Olick, 151 F.3d 132, 137 Gd Cir. 1998) (stating that
where a dispute regarding an arbitration agreement is brought before a district court, the scope of
the court’s authority to become involved is defined by the FAA). In conducting its review, a
court should apply the ordinary principles of contract law. See 9 U.S.C. § 2; First Options of
Chicago, Inc. v. Kaplan, 514 U.S. 938, 945 (1995) (to determine “whether the parties agreed to
arbitrate a certain matter... , courts generally .. . should apply ordinary state-law principles that
govern the formation of contracts.”). If a contract contains an arbitration clause, a presumption
of arbitrability arises. This presumption may be overcome only if “it may be said with positive
assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted

dispute.” Sharon Steel Corp. v. Jewell Coal & Coke Co., 735 F.2d 775, 778 (3d Cir. 1984). In

 
addition, “any doubts concerning the scope of arbitrable issues should be resolved in favor of
arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983);
see First Liberty Inv. Grp. v. Nicholsberg, 145 F.3d 647, 653 (3d Cir. 1998); Stateside Mach. Co.
y. Alperin, 591 F.2d 234, 240 (3d Cir. 1979) (“doubtful issues regarding the applicability of an
arbitration clause are to be decided in favor of arbitration.”).

IV. DISCUSSION

a. Enforcement of the Arbitration Agreement based upon Equitable Estoppel

Plaintiffs argue that the nonsignatory wrongful death beneficiaries, Ms. Chrnyzanoski,
Mr. Davis, and Mrs. Davis, are not subject to the arbitration clause because they do not have a
contractual relationship with Verizon. (D.I. 19 at 15-16) Verizon argues that the nonsignatory
beneficiaries are bound by the arbitration clause under the doctrine of equitable estoppel. (D.I.
16 at 11-13)

Plaintiffs rely upon the Supreme Court of Ohio’s decision in Peters v. Columbus Steel
Castings Co. in arguing that arbitration clauses cannot restrict nonsignatory beneficiaries to
arbitration of wrongful death claims. (D.I. 19 at 15-16) In Peters, the court concluded that
“Tb]ecause Peters’s beneficiaries did not sign the plan or any other dispute-resolution agreement,
they cannot be forced into arbitration.” Peters v. Columbus Steel Castings Co., 873 N.E.2d
1258, 1262 (Ohio 2007). However, Ohio courts have recently noted that “[t]he language used in
the Peters opinion by the Supreme Court of Ohio indicates their holding does not create a

999

categorical rule prohibiting arbitration agreements in wrongful death cases.’” Raber v. Emeritus

at Marietta, 49 N.E.3d 345, 350-51 (Ohio Ct. App. 2016). While the court in Raber determined

that the wrongful death claims at issue were not arbitrable, it did so because the appellants made

no argument that traditional principles of Ohio law, such as estoppel, allowed enforcement of the
arbitration agreement against nonsignatory wrongful death beneficiaries. See id. (citing Boyd v.
Archdiocese of Cincinnati, 2015 WL 1600303, at *7 (Ohio Ct. App. Apr. 10, 2015)). Here,
defendants argue that the nonsignatory wrongful death beneficiaries are subject to the arbitration
provision due to equitable estoppel. (D.I. 16 at 11-13)

“By relying on one part of a contract, the nonsignatory may be estopped from denying
other parts of a contract, such as an arbitration clause.” Trinity Health Sys. v. MDX Corp., 907
N.E.2d 746, 754 (Ohio Ct. App. 2009). Wendell v. Cellco Partnership, C.A. No. 16-50 (S.D.
Miss. Nov. 14, 2016), is instructive persuasive authority. (D.I. 16, Ex. 2) In Wendell, three
plaintiffs were held captive by an escaped criminal suspect. (/d. at 1-2) One of the plaintiffs
dialed 911 from a cell phone, but the defendant wireless company allegedly routed the 911 call
incorrectly. (/d. at 3) Only one of the three plaintiffs was a signatory to defendant’s customer
agreement, which included an arbitration clause. (/d..at 2-3) The court concluded that although
two of the plaintiffs were nonsignatories, they were estopped from repudiating arbitration
because their claims were dependent upon the customer agreement. Ud. at 7) The court
concluded that, “[a]bsent that contract, neither [nonsignatory plaintiff] would have been able to
access [defendant’s] wireless network, and the claims they are asserting would not exist.” (Id)

Similarly, Mr. Davis, Mrs. Davis, and Ms. Chrnyzanoski’s claims are dependent upon the
Customer Agreement. Mr. and Mrs. Maxwell’s cell phone signals would not exist but for the
Customer Agreement. Therefore, without the Customer Agreement, the nonsignatory wrongful
death beneficiaries’ claims regarding Verizon’s alleged failure to provide the location of these
cell phone signals would not exist. Accordingly, plaintiffs are estopped from evading the
Customer Agreement’s arbitration provision. See Trinity Health Sys., 907 N.E.2d at 754 (“[A]

nonsignatory who knowingly accepts the benefits of an agreement is estopped from denying a
corresponding obligation to arbitrate.”). Therefore, the court recommends that a valid and
enforceable arbitration provision exists and that all plaintiffs are subject to the Customer
Agreement’s arbitration provision.

b. Whether the dispute falls within the scope of the arbitration agreement

If a contract contains an arbitration clause, a presumption of arbitrability arises that can
be overcome only if “it may be said with positive assurance that the arbitration clause is not
susceptible of an interpretation that covers the asserted dispute.” PaineWebber Inc. v.
Hartmann, 921 F.2d 507 (3d Cir. 1990) (internal quotation marks and citations omitted)
(emphasis in original); see also Battaglia v. McKendry, 233 F.3d 720, 725 (3d Cir. 2000). In
light of this strong presumption in favor of arbitrability, “all doubts should be resolved in its
favor.” Hayes v. Oakridge Home, 908 N.E.2d 408, 412 (Ohio 2009). “The FAA instructs courts
to refer to principles of applicable state law when determining the existence and scope of an
agreement to arbitrate.” Trippe Mfg. Co., 401 F.3d at 532. Ohio courts have noted that, in
determining whether a claim falls within the scope of an arbitration agreement:

[w]hether a claim falls within the scope of an arbitration agreement turns on the

factual allegations in the complaint rather than the legal causes of action asserted.

Thus, if the allegations underlying the claims ‘touch matters’ covered by the

parties’ agreements, then those claims must be arbitrated, whatever the legal label

attached to them.
Duryee v. Rogers, 1999 WL 744341, at *4 (Ohio Ct. App. Sept. 23, 1999); see also Adtile Tech.
Inc. v. Perion Network Ltd., 192 F. Supp. 3d 515, 527 (D. Del. 2016) (analyzing whether factual
allegations ‘touch matters’ covered by the contract to determine arbitrability). Plaintiffs suggest

that the phrases “relates to” and “arises out of” in the arbitration provision necessarily limit

arbitrable disputes to contract claims. (D.I. 19 at 6-10) However, plaintiffs’ claims are

10
arbitrable as long as they “touch matters” covered by the parties’ contract, and the court does not
analyze the legal claims in determining the scope of the arbitration agreement.

Broad arbitration provisions are generally defined as “those that apply to any dispute
arising from an agreement.” Compucom Systems, Inc. v. Getronics Finance Holdings B.V., 635
F, Supp. 2d 371, 378 (D. Del. 2009). “Narrow arbitration provisions, on the other hand, have
been found to ‘expressly limit the range of arbitrable disputes to a single category or function.’”
Id. (quoting Trap Rock Industries, Inc. v. Local 825, Int’l Union of Operating Engineers, 982
F.2d 884, 888 n.5 (3d Cir. 1992)). Here, the Customer Agreement contains a broad arbitration
provision, as it states that “any dispute that in any way relates to or arises out of this agreement
or from any equipment, products and services you receive from us (or from any advertising for
any such products or services)” shall be resolved through arbitration. (D.I. 17, Ex. B-1; Ex. K)

Plaintiffs argue that their claims do not arise out of any equipment, products, or services
provided by Verizon. (D.I. 19 at 6-12) Furthermore, plaintiffs attempt to distinguish emergency
location and location services from the scope of the arbitration provision. (Ud. at 2-3, 10-12)
However, the factual allegations “touch matters” covered by the Customer Agreement, namely
“equipment, products, and services” provided by Verizon. (D.I. 17, Ex. K) The Customer
Agreement, Electronic Receipts, and Retail Installment Contracts evince the opening and
renewal of a Verizon account for cellular phones and cellular phone services. (D.I. 17, Ex. C-1;
Ex. C-2; Ex. C-3; Ex. C-4; Ex. C-5; Ex. D; Ex. E; Ex. K) Plaintiffs’ claims that Verizon failed to
timely locate Mr. and Mrs. Maxwell’s cell phone signals necessarily rely on factual allegations
relating to equipment or products provided by Verizon, namely, their cell phones. Mr. and Mrs.

Maxwell would not have had cell phones to locate but for the Customer Agreement.

il
Plaintiffs rely on Frey v. AT&T Mobility, LLC and Nicholas v. Grapetree Shores Inc. to
support their argument that the dispute falls outside the scope of the Customer Agreement. (D.I.
19 at 7-9) In Frey, plaintiff sued a cell phone service provider for its alleged failure to provide
location services for a family member’s cell phone in an emergency situation. See Frey v. AT&T
Mobility, Inc., 2008 WL 4415328, at *1-2 (N.D. Okla. Sept. 23, 2008). The court in Frey denied
the motion to dismiss after finding a separate common law duty. See id. at *6-11. Frey is
inapposite, as it did not address a motion to compel arbitration. See id. Furthermore, in
determining whether a dispute falls within the scope of an arbitration provision, the court does
not look to the legal claims alleged, but rather whether the factual allegations touch a matter
covered by the parties’ contract. See Duryee, 1999 WL 744341, at *4; Adtile Tech. Inc., 192 F.
Supp. 3d at 527.

Grapetree is similarly inapposite. The plaintiff in Grapetree entered into an employment
agreement with defendant, which included a broad arbitration agreement: “[a]ny controversy or
claim arising out of or relating in any way to this Agreement, to the breach of this Agreement,
and/or to [plaintiff's] employment with [defendant], or to the suspension or termination of
[plaintiffs] employment with [defendant]” was to be arbitrated. Nicholas v. Grapetree Shores
Inc., 392 F. App’x 7, 7 (3d Cir. 2010). Following the plaintiff's suspension and termination from
his employment with defendant, plaintiff filed an Unfair Labor Practice Charge with the National
Labor Relations Board, which ultimately resulted in a settlement agreement between the parties.
See id. Several years later, one of defendant’s employees made allegedly false statements about
plaintiffs termination. See id. at 8. The Third Circuit affirmed the district court’s denial of the
defendant’s motion to stay and compel arbitration in the resulting defamation suit, concluding

that plaintiffs accusations did not relate to the manner with which his employment ended, but

12
rather statements made years after his employment. See id. at 9. The present case is not
analogous, in that Verizon’s alleged failure to locate Mr. and Mrs. Maxwell’s cell phone signals
touches matters covered by the broad arbitration provision in the Customer Agreement.

Therefore, the dispute falls within the scope of the arbitration agreement.

c. Whether the arbitration provision is unconscionable

“[W]hen a party challenges an arbitration provision as unconscionable . . . , the party
must show that the arbitration clause itself is unconscionable.” Taylor Bldg. Corp. of Am. v.
Benfield, 884 N.E.2d 12, 22 (Ohio 2008). “The basic test of unconscionability of contract is
whether under circumstances existing at the time of making of contract and in light of general
commercial background and commercial needs of a particular trade or case, clauses involved are
so one-sided as to oppress or unfairly surprise [a] party.” Neubrander v. Dean Witter Reynolds,
Inc., 610 N.E.2d 1089, 1091 (Ohio Ct. App. 1992) (internal quotation marks omitted). Courts
have generally recognized that the doctrine of unconscionability requires both procedural and
substantive elements. See Alexander v. Anthony Int'l, L.P., 341 F.3d 256, 265 (3d Cir. 2003).

i. Procedural Unconscionability

Plaintiffs argue that the arbitration provision is procedurally unconscionable because they
were presented with a “take it or leave it offer.”’ (D.I. 19 at 15) Plaintiffs suggest that the
provision is procedurally unconscionable because of the nature of the parties’ relationship. Ud.)
Plaintiffs admit that the arbitration provision was drafted in a question and answer format to
enable lay persons to better understand. (/d. at 13) However, plaintiffs aver that the

explanations provided were misleading. (/d.) Plaintiffs contend that a consumer would be led to

 

7 Plaintiffs also argue that, had they understood the scope of the arbitration provision, they would
have shopped elsewhere. (D.I. 19 at 13)

13
believe that he or she waived a jury trial for disputes emanating from cell phone services alone.
Ud.) Plaintiffs concede that the arbitration provision was set in block capital letters with a box
around the text and selected provisions bolded. (/d.) “[I]Jnequality of bargaining power alone is
insufficient to invalidate an otherwise enforceable arbitration contract.” Taylor Bldg. Corp., 884
N.E.2d at 23. Plaintiffs’ conclusory statements that they were presented with a “take it or leave
it offer” and that the arbitration provision was “misleading” are also insufficient to show
procedural unconscionability.

ii. Substantive Unconscionability

Plaintiffs’ failure to establish procedural unconscionability eliminates the need to
consider substantive unconscionability. However, for the sake of completeness, the court
addresses plaintiffs’ substantive unconscionability arguments. Plaintiffs attempt to quantify the
price of waiving their rights to a jury trial, and argue that it is unconscionable to waive jury trial
rights for claims involving death and injury. (D.L. 19 at 14) Plaintiffs provide no legal authority
to bolster this assertion. (Jd. at 14-15) Moreover, courts have concluded that “waiver of one’s
jury-trial rights is a necessary consequence of agreeing to have an arbitrator decide a dispute.”
Taylor Bldg. Corp., 884 N.E.2d at 25.

Accordingly, plaintiffs have not established that the arbitration provision is
unconscionable. Therefore, the court recommends granting defendants’ motion to stay and
compel arbitration, pursuant to the Customer Agreement’s arbitration provision.

Vv. CONCLUSION

For the foregoing reasons, the court recommends granting defendants’ motion to stay and

compel arbitration. (C.A. No. 19-152, DI. 15) Furthermore, the court recommends that the

present matter be administratively closed to permit the parties to proceed with arbitration.

14
Within ten (10) days of the completion of arbitration, the parties shall submit a joint status report,
informing the court whether arbitration terminated all claims made in the pending suit and
whether the court may dismiss the case.

This Report and Recommendation is filed pursuant.to 28 U.S.C. § 636(b)(1)(B), Fed. R.
Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections
within fourteen (14) days after being served with a copy of this Report and Recommendation,
Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)
pages each. The failure of a party to object to legal conclusions may result in the loss of the right
to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1
(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987),

The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.
Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

http://www.ded.uscourts.gov.

Dated: October 30 , 2019 hut VA Use

Sherry,R Fao of
United Magistrate Judge

15
